Citation Nr: 1514710	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  13-19 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 decision of the Providence, Rhode Island, Regional Office (RO). 

In light of the holding Clemons v. Shinseki, 23 Vet. App. 1 (2009), the service connection claim for PTSD has been recharaterized as reflected on the title page.  

In November 2014, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge (AVLJ) and a transcript of the proceeding is of record.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the period under review, the Veteran's right ear hearing loss disability was manifested by an average puretone threshold, in decibels, of 34 with speech recognition of 96 percent (Level I hearing loss).

2. During the period under review, the Veteran's left ear hearing loss disability was manifest by an average puretone threshold, in decibels, of 44 with speech recognition of 94 percent (Level I hearing loss). 






CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appeal arises from the Veteran's disagreement with the initial rating, following the grant of service connection for bilateral hearing loss.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran's service treatment records and post-service treatment records have been obtained.  He has not identified any additional pertinent records VA should seek to obtain on his behalf and there is no indication that any additional relevant evidence is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was provided a VA audiological examination in June 2012 and, since this time, he has not asserted his hearing loss disability has worsened nor is any evidence of such.  See Palczewski v. Nicholson, 21 Vet. App. 174, 180 (2007); see also Board Hearing Trans, Nov. 25, 2014, pp. 8-9.  Specifically, although the representative initially responded to the question of whether there was a worsening since the last examination, in a way that could be interpreted as indicating there was such a worsening, the Veteran responded by stating that he did not know if there was such a worsening.  After careful consideration of the transcript, the Board finds that the Veteran did not assert a worsening since the June 2012 VA examination and there is no other evidence of such a worsening. The June 2012 VA audiological examination provides sufficient evidence and to make a fully informed assessment of the nature, extent, severity, and functional effects of the bilateral hearing loss disability, making it adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Dingess/Hartman, 19 Vet. App. at 486.

Regarding the November 2014 hearing, the Court has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  At the hearing, the undersigned identified the issues on appeal, and sought information regarding the severity of the hearing impairment disability currently in appellate status.  After consideration of the Veteran's testimony and the undersigned's questions, the Board finds that it met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's service-connected bilateral hearing loss has been assigned a noncompensable disability evaluation, under 38 C.F.R. § 4.85, Diagnostic Code 6100.

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86. 

On the authorized VA audiological evaluation in June 2012, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
5
40
45
45
LEFT
10
60
55
50

The average in the right ear was 34 decibels, and the average for the left ear was 44 decibels.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 94 in the left ear.

The assignment of disability rating for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  The audiometry test results of the June 2012 VA examination equate to Level I hearing in the right ear and Level I hearing in the left ear.  38 C.F.R. § 4.85, Table VI.

The record contains no certification of language difficulties, inconsistent speech audiometry scores, or evidence of an exceptional pattern of hearing impairment rendering the numeric designations contained in Table VI inapplicable.  See 38 C.F.R. §§ 4.85(c), 4.86 (b).  

In addition, although there is one private medical audiogram of record, this test was preformed prior to the period in appellate status (date of service connection to the present).  The June 2012 VA examination is the only competent medical evidence relevant to the question of the appropriate rating to assign to the hearing loss disability.

Level I hearing in the right ear and Level I hearing in the left ear, when applied to the Table VII percentage ratings for hearing impairment, result in a zero percent rating and an initial schedular compensable rating for the bilateral hearing loss disability is not warranted. 


Extraschedular Considerations

In exceptional cases, an extra-schedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The evidence of record describes the functional impairments associated with the Veteran's bilateral hearing loss disability, including difficulties participating in conversations, and a generally decreased ability to hear.  In addition, the VA examination specifically addressed the functional impact of the disability, with the examiner finding that the disability did not impact the ordinary conditions of daily life, including the ability to work.

The Rating Schedule takes into account both the average decibel loss as well as speech discrimination scores, reflecting sufficient contemplation of the manifestations of the Veteran's hearing loss disability by the rating schedule.  There are no additional symptoms of his bilateral hearing loss disability that are not addressed by the rating schedule.  Referral for extraschedular consideration is not warranted.  


ORDER

An initial compensable disability rating for bilateral hearing loss is denied. 



REMAND


The June 2012 VA examination addressing the Veteran's claimed acquired psychiatric disorder is not adequate for rating purposes.  The examination opinion does not provide an opinion with adequate rationale concerning the diagnosed psychiatric disability.  To the extent the examiner provides an opinion, the opinion is narrowly tailored to one in-service event and does not reflect consideration of the Veteran's entire period of service.  Further, the examiner fails to address the claim on a secondary theory of entitlement.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc); 38 C.F.R. § 3.310 (2014).  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran must be provided another examination and an adequate opinion obtained.  

The record suggests the Veteran receives regular VA psychiatric treatment; however, relevant records dated since February 2013 have not been associated with the claims folder.  While not definitive, the record also suggests the Veteran obtains private psychiatric treatment but no records dated since August 2011.  On remand, efforts to obtain the relevant outstanding records must be undertaken.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).

The Veteran should also be provided a VCAA notification letter that includes discussion of secondary service connection.

Accordingly, the case is REMANDED for the following action:
  
1.  Provide VCAA notice regarding secondary service connection for a psychiatric disability. 

2.  Contact the Veteran and ascertain all sources of private treatment or evaluation for any psychiatric conditions, since August 2011.  Undertake appropriate efforts to attempt to obtain any identified records.  All development efforts are to be in writing and associated with the claims folder.

3.  Obtain all outstanding VA psychiatric treatment and/or hospitalization records, dated from February 2013 to the present.  Any negative response(s) must be in writing and associated with the claims folder.

4.  After completing directives (1)-(3), schedule the Veteran for an appropriate VA examination to determine the nature, onset, and etiology of any psychiatric condition.  The entire claim file, to include any relevant electronic records, must be reviewed by the examiner.  

The examiner must respond to the following:

(A)  Provide a list of the Veteran's psychiatric disabilities.

(B)  With respect to each diagnosed psychiatric disability, provide an opinion as to whether it is at least as likely as not (i.e., probability equal to or greater than 50 percent) that the condition: 

(i)  had its onset in-service or within one year of separation; or 

(ii)  is otherwise related to the Veteran's period of military service. 

(C)  If the examiner finds that the disability is not directly related to service, it is at least as likely as not that the diagnosed psychiatric disability is caused or permanently aggravated by service-connected hearing loss/tinnitus?

The provided examination report must reflect consideration of both the medical and lay evidence of record and set forth a complete rationale for all findings and conclusions.  All tests deemed necessary by the examiner must be performed.  

If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond give medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, of the examiner does not have the needed knowledge and training).  

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the issue based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



							(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


